PEPCO HOLDINGS, INC.

EXECUTIVE PERFORMANCE SUPPLEMENTAL RETIREMENT PLAN

          

The Potomac Electric Power Company Executive Performance Supplemental Retirement
Plan (the "Pepco plan") was established, effective January 27, 1994 to provide
supplemental retirement benefits to key executives of the Company, based on
awards received by such executives under the Executive Incentive Compensation
Plan. The Plan was amended from time to time thereafter, including amendments to
recognize the merger by which Pepco and Conectiv became wholly owned
subsidiaries of Pepco Holdings, Inc. (the "Company" or "Pepco Holdings") and to
amend the Plan to conform to regulations relating to deferred compensation under
the Internal Revenue Code. The Plan is restated herein and is known as the Pepco
Holdings, Inc. Executive Performance Supplemental Retirement Plan. (the "Plan").

[image77.gif]

I.

      Definitions

          

1.1    Applicable Executive Incentive Compensation Plan. The principal annual
incentive compensation plan in which the Participant participates.

          

1.2    Applicable Form of Benefit - The type of life annuity which will be
provided to a Participant receiving benefits under this Plan. The Plan benefit
to be paid to a participant under this Plan shall be in the annuity form elected
by the Participant with respect to the Participant's benefit under the
Applicable Defined Benefit Pension Plan, except that the variable annuity option
under the Pepco General Retirement Plan is not an annuity form available for
payment of benefits under this Plan. If a Participant does elect the variable
annuity option under the Pepco General Retirement Plan, benefits under this Plan
will be paid in the form applicable to the component of the Participant's
accrued benefit under the General Retirement Plan which is not payable in
variable annuity form. No other benefit options are provided under this Plan.

          

1.3    Applicable Defined Benefit Pension Plan - The principal defined benefit
pension plan of Pepco Holdings or one of its subsidiaries in which the
Participant participates. In the case of Participants who participate in Pepco's
General Retirement Plan, such term shall also include participation in the Pepco
Exempt Surviving Spouse Welfare Plan.

          

1.4    Committee - The Compensation/Human Resources Committee of the Board of
Directors of the Company.

          

1.5    Company - Pepco Holdings, Inc. or its successor.

          

1.6    Eligible Executive - An executive who is described in Section 2.1 of this
Plan.

          

1.7     Exempt Surviving Spouse's Welfare Plan - the welfare plan by the same
name which was sponsored by Pepco prior to the Merger.

- 2-

[image77.gif]

          

1.8    General Retirement Plan - the defined benefit pension plan by the same
name which was sponsored by Pepco prior to the Merger.

          

1.9    Participant - An Eligible Executive who has satisfied the conditions
described in Section 2.1 and to whom the provisions of Section 2.2 are not
applicable.

          

1.10   Plan - The Pepco Holdings, Inc. Executive Performance Supplemental
Retirement Plan.

          

1.11   SERP - The Pepco Holdings, Inc. Supplemental Executive Retirement Plan.

          

1.12   Supplemental Benefit Plan - The Pepco Holdings, Inc. Supplemental Benefit
Plan.

          

Any term which is not defined in this section or any other section of the Plan
shall have the same meaning as that term has under the Applicable Defined
Benefit Pension Plan.

II.     Eligibility and Participation

          

2. 1    Any employee of any Pepco Holdings subsidiary as designated by the Chief
Executive Officer of the Company (the Chief Executive Officer to be designated
by the Board) shall be eligible to participate in this Plan; however, no
employee shall be designated a Participant in this Plan if the compensation used
to determine benefits under the Applicable Defined Benefit Pension Pan in which
the employee participates includes remuneration in excess of such employee's
basic rate of compensation.

          

2.2    An employee shall cease to be a Participant in this Plan and shall not be
entitled to any benefits hereunder if the employment of such employee is
terminated for any reason, other than death, before the later of (i) the date
the employee attains age 59, or (ii) the date the employee first attains either
his Early Retirement Date or his Normal Retirement Date under the Applicable
Defined Benefit Pension Plan.

- 3 -

[image77.gif]

          

2.3    In order to receive benefits under the Plan, a Participant (i) must not
have incurred a forfeiture of benefits under Section 2.2 and (ii) must have been
an Eligible Executive within the twelve (12) months immediately preceding his
actual retirement under the Applicable Defined Benefit Pension Plan, and either
(a) have held such position for at least a five year period, or (b) have
attained age 65.

III.     Retirement Benefits

          

3.1    This Section 3.1 defines the amount of retirement income which will be
paid to a Participant under this Plan to supplement other pension benefits. The
amount of retirement benefits payable from this Plan in the Applicable Form of
Benefit shall be the difference, if any, between (i) the aggregate amount of the
benefits to which such Participant would be entitled under the provisions of the
Applicable Defined Benefit Pension Plan, the provisions of the SERP and the
provisions of the Supplemental Benefit Plan (expressed in the Applicable Form of
Benefit) (a) had the amount of compensation used under the Applicable Defined
Benefit Pension Plan to calculate benefits (expressed on an annual basis) been
increased by the average of the three highest Awards made to such Participant
(or such number of Awards actually made to such Participant if less than three)
under the Applicable Executive Incentive Compensation Plan (without regard to
any deferral of receipt of an Award elected by such Participant) within the five
consecutive years immediately preceding the Participant's retirement under the
Applicable Defined Benefit Pension Plan and (b)(1) had the amount of the
benefits under such plans not been otherwise reduced due to the limitations
imposed by Section 415 of the Internal Revenue Code, (2) had any dollar
limitation under the Internal Revenue Code on the amount of compensation that
may be considered in determining benefits under such plans not been imposed, and
(3) had the deferred compensation earned by such Participant which was excluded

- 4 -

[image77.gif]

from the Participant's compensation base used in determining retirement benefits
under such plans been included in such compensation base, and (ii) the amount of
benefits, if any, to which such Participant is otherwise entitled under the
Applicable Defined Benefit Pension Plan, the SERP and the Supplemental Benefit
Plan. To the extent that a cost of living adjustment is made to benefits payable
under the Applicable Defined Benefit Pension Plan, a comparable and proportional
adjustment will be made to the benefits payable herein.

          

3.2    The monthly benefit provided to a Participant under Section 3.1 shall
commence as of the first day of the month on which such Participant begins
receipt of retirement benefits under the Applicable Defined Benefit Pension Plan
and shall continue for so long as benefits are payable to such Participant (or
his surviving spouse) under such Applicable Defined Benefit Pension Plan.

          

Notwithstanding the above, if an individual who then qualifies as a "specified
employee", as defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code,
incurs a separation from service for any reason other than death and becomes
entitled to a distribution from this Plan, as a result of such separation from
service, no distribution subject to 409A otherwise payable to such specified
employee during the first six (6) months after the date of such separation from
service, shall be paid to such specified employee until the date which is one
day after the date which is six (6) months after the date of such separation
from service (or, if earlier, the date of death of the specified employee).

          

3.3     Death Benefits - This Section 3.3 defines the amount of death benefits,
if any, which will be paid to the surviving spouse of a Participant who dies
while employed by the Company. In order to receive death benefits hereunder, a
surviving spouse must have been legally married to the Participant for at least
one (1) year prior to the Participant's death and the

- 5 -

[image77.gif]

sum of the Participant's actual years of Benefit Service and constructive years
of Benefit Service granted under the Supplemental Executive Retirement Plan must
equal at least ten (10) years. The amount of death benefits payable from this
Plan shall be the difference, if any, between (i) the amount of the death
benefits to which such surviving spouse would have been entitled under the
provisions of the Applicable Defined Benefit Pension Plan, the SERP, the
Supplemental Benefit Plan (expressed as a single life annuity) (a) had the
amount of the Participant's compensation used under the Applicable Defined
Benefit Pension Plan to calculate benefits (expressed on an annual basis) under
such plans been increased by the average of the three highest Awards made to
such Participant (or such number of Awards actually made to such Participant if
less than three) under the Executive Incentive Compensation Plan (without regard
to any deferral of receipt of an Award elected by such Participant) within the
five consecutive years immediately preceding the Participant's retirement under
the Applicable Defined Benefit Pension Plan or death, as the case may be, and
(b)(1) had the amount of the benefits under such plans not been otherwise
reduced due to the limitations imposed by Section 415 of the Internal Revenue
Code, (2) had any dollar limitation under the Internal Revenue Code on the
amount of compensation that may be considered in determining benefits under such
plans not been imposed, and (3) had the deferred compensation earned by the
Participant which was excluded from the Participant's compensation base used in
determining retirement benefits under such plans been included in such
compensation base, and (ii) the amount of the benefits, if any, to which the
surviving spouse would otherwise be entitled under the Applicable Defined
Benefit Pension Plan, the SERP, and the Supplemental Benefit Plan.

          

3.4    The monthly death benefit provided to a surviving spouse under Section
3.3 shall commence as of the first day of the month on which such surviving
spouse begins receipt of

- 6-

[image77.gif]

death benefits under the Applicable Defined Benefit Pension Plan and shall
continue for so long as benefits are payable to such surviving spouse under
either such Plan.

          

3.5    Loss of Benefits

                    

(a)          Notwithstanding any other section of this Plan, if a Participant is
discharged by the Company because of misfeasance, malfeasance, dishonesty,
fraud, misappropriation of funds, or commission of a felony, such Participant's
rights to any benefit under this Plan shall be forfeited.

          

(b)          If during his employment with the Company or after the Participant
has ceased to be employed by the Company, and after providing him an opportunity
to be heard, following 30 days written notice, sent by registered mail, return
receipt requested, the Committee finds that such Participant has used or is
using trade secrets or other confidential, secret or proprietary information
gained while in the employ of the Company in a manner which is, or is likely to
be detrimental to the best interests of the Company, the Committee shall notify
such Participant of such findings and stop all current and future distributions
of his interest hereunder. If, within one year of the date or such notice, it is
determined by the Committee upon proof submitted by such Participant that he has
ceased to so use such information and the Company's loss from such Participant's
past and future improper use of such information is likely to be insubstantial
in proportion to the future loss of his benefit hereunder, the Committee may
reinstate him; and, if payment of his retirement income has stopped, it shall be
resumed. If he is not reinstated within one year of such notice, the Committee
shall cancel his interest hereunder.

          

3.6    Facility of Payment - If the Committee shall find that any person to whom
a benefit is payable is unable to care for his affairs because of illness or
accident, any payment due hereunder (unless a prior claim therefore shall have
been made by a duly appointed guardian,

- 7 -

[image77.gif]

committee, or other legal representative) may be paid to the spouse, a child,
children, a parent, or a brother or sister, or to any person deemed by the
Company to have incurred expense for such person otherwise entitled to payment.
Any such payment shall be a complete discharge of all liability under the Plan
therefore.

          

3.7    Payment of Benefits Upon Change in Control

                    

(a)          Notwithstanding any other provisions of the Plan except Section
3.5, if a Participant terminates employment before the later of (i) the date the
employee attains age 59, or (ii) the date the employee first attains either his
Early Retirement Date or his Normal Retirement Date under the Applicable Defined
Benefit Pension Plan for any reason other than death following the occurrence of
an event described in subsection (b) of this Section 3.7, the entitlements of
such Participant under the Plan shall be paid to him in a lump sum within thirty
(30) days of the date of his termination of employment. The amount of such lump
sum payment shall be computed in two steps. Under the first step, a calculation
will be made of the monthly annuity payments to which such Participant would
otherwise have been entitled under the provisions of Sections 3.1 and 3.2 of the
Plan based upon the service performed by the Participant through the date of
such termination of employment, plus any constructive years of Benefit Service
granted under the Supplemental Executive Retirement Plan (hereinafter
collectively referred to as "Aggregate Service") under the assumptions that (i)
the Participant was scheduled to commence receipt of benefits under this Plan as
of the earliest date on which the Participant could receive benefits under the
Applicable Defined Benefit Pension Plan that were not subject to any early
retirement reduction factor described in Section 3.02(a) of the Applicable
Defined Benefit Pension Plan determined as if such Participant's years of
Vesting Service under the Applicable Defined Benefit Pension Plan equaled his
Aggregate Service and

- 8-

[image77.gif]

(ii) this Plan did not contain any minimum age requirement as to eligibility for
receipt of benefits. Under the second step, such monthly annuity payments will
be discounted to their present value as of the date of the Participant's
termination of employment using the Pension Benefit Guaranty Corporation's
immediate payment interest rate in effect on the date of the Participant's
termination of employment plus one-half of one percent (1/2%).

                    

(b)          The provisions of subsection (a) of this Section 3.7 shall apply in
the event that (i) any "person" (as such term is used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 35% or more of the combined voting power
of the Company's then outstanding securities; or (ii) during any period of
twelve (12) consecutive months (not including any period prior to the adoption
of this Plan), individuals who at the beginning of such period constitute the
Board of Directors of the Company and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i) or (iii) of this subsection (b))
whose election by the Board of Directors of the Company or nomination for
election by the Company's stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation other than a merger or

- 9-

[image77.gif]

consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, the stockholders of the Company approve a plan of
complete liquidation of the Company, or the stockholders of the Company approve
an agreement for the sale or disposition by the Company of all or substantially
all the Company's assets.

IV.    Administration of the Plan

          

4. 1    Administration - The Compensation/Human Resources Committee of the Board
of Directors shall administer the Plan.

                    

(a)          The Committee shall have the sole, exclusive authority to interpret
and construe the provisions of this Plan, to decide any disputes which may arise
with regard to the rights of employees under the terms of this Plan, to give
instructions and directions necessary hereunder and, in general, to direct the
administration of the Plan. All fees, salaries, and other costs incurred in
connection therewith shall be paid by the Company.

                    

(b)          The Committee shall keep or cause to be kept, records containing
all relevant data pertaining to Participants and their rights under this Plan,
and is charged with the primary duty of seeing that each Participant receives
the benefits to which he may be entitled under this Plan.

          

4.2    Accounts and Reports - The Company and its officers, employees and
directors or designees and the Committee shall be entitled to rely upon all
tables, valuations, certificates, and reports furnished by any actuary selected
by the Committee; upon all certificates and reports made by any accountant
selected by the Committee; and upon all opinions given by any legal

- 10 -

[image77.gif]

counsel selected by the Committee; and the Company and its officers and
directors or designees and the Committee shall be fully protected in respect of
any action taken or suffered by them in good faith in reliance upon any tables,
valuations, certificates, reports, opinions, or other advice furnished by any
such actuary, accountant, or counsel; and all action so taken or suffered shall
be conclusive upon each of them and upon all Participants of the Plan.

          

4.3    Expenses of Administration - All expenses shall be paid by the Company.

          

4.4    Liability - The Company, the Board of Directors, the Committee, officers,
and employees shall incur no liability for any action taken in good faith in
connection with the administration of this Plan. The Company may provide all
appropriate and necessary insurance to render the aforesaid harmless from any
and all liability incurred in the discharge of their duties.

V.     Funding

          

5.1          Company Contributions - The Company has established a grantor trust
(Trust 2 originally executed on May 1, 1995) to hold assets to secure the
Company's obligations to the Participant under this Plan in such a manner that
the establishment of such a trust does not result in the Plan being "funded" for
purposes of the Internal Revenue Code of 1986, as amended. Such trust initially
received a transfer of a Ten Thousand Dollars ($ 10,000). However, such trust
provides that the full present value of the benefits of the benefits payable
hereunder shall subsequently be contributed to the trust in the event the
Company fails to pay such benefits due hereunder in a timely manner. Except to
the extent provided through a grantor trust established under the provisions of
this Section, all payments under this Plan shall be made out of the Company's
general revenue, a Participant's right to payment shall be solely that of an
unsecured general creditor of the Company, and no assets of the Company shall be
set aside, earmarked or

- 11 -

[image77.gif]

placed in trust or escrow for the benefit of any Participant to fund the
Company's obligations which may exist under the Plan.

          

5.2    Employee Contributions - No Participant shall be required or permitted to
make any contribution to the Plan.

VI.    Miscellaneous

          

6.1    Limitation of Responsibility - Neither the establishment of the Plan, any
modifications thereof, nor the payment of any benefits shall be construed as
giving to any Participant or other person any legal or equitable right against
the Company (the Board of Directors, the Committee, or any officer or employee)
except as herein provided, and in no event shall the other terms of employment
of any employee be modified or in any way affected thereby

          

6.2    Restrictions on Alienation and Assignment - Except as any of the
following provisions may be contrary to the law of any state having jurisdiction
in the premises, no Participant, or beneficiary shall have the right to assign
transfer, hypothecate, encumber, commute or anticipate his interest in any
payments under this Plan, and such payments shall not in any way be subject to
any legal process to levy upon or attach the same for payment of any claim
against any Participant, or beneficiary.

          

6.3    Failure to Claim Amounts Payable under the Plan - In the event that any
amount shall become payable hereunder to any person or, upon his death, to his
surviving spouse and if after written notice from the Committee mailed to such
person's last known address as shown in the Company's records, such person or
his personal representative shall not have presented himself to the Committee
within six months after mailing of such notice, the Committee may, but it is not
required to, determine that such person's interest in the Plan has terminated,
which determination shall be conclusive upon all persons provided, however, in
lieu of the foregoing,

- 12 -

[image77.gif]

the Committee may in its sole discretion apply to a court of competent
jurisdiction for direction as to the distribution of such amount.

          

6.4    Right of the Company to Dismiss or Demote Employees - Neither the action
of the Company in establishing this Plan nor any action taken by it under any
provisions of this Plan shall be construed as giving to any employee of the
Company the right to be retained in any specific position or in its employ in
general or any right to any retirement income or benefit or to any payment
whatsoever, except to the extent of the benefits which may be provided for by
the express provisions of this Plan. The Company expressly reserves the right at
any time, to dismiss, demote or reduce the compensation of any employee without
incurring any liability for any claim against itself for any payment whatsoever.

          

6.5    Amendment and Termination - Nothing in this Plan shall be deemed to limit
the Company's right, by resolution of the Board of Directors of the Company, to
amend, modify or terminate the Plan at any time and for any reason except that
no such amendment, modification or termination shall serve to decrease the
Participants' benefits accrued under this Plan, other than by operation of
Section 3.5 or by operation of an involuntary termination of employment under
the rights reserved to the Company in Section 6.4.

          

6.6    Laws to Govern - The provisions of this Plan shall be construed,
administered, and enforced according to the laws of the District of Columbia.

- 13 -

[image77.gif]

          

IN WITNESS WHEREOF, the Company has caused this restated version of the Plan to
be signed effective this 6th day of January, 2006, which restated version
reflects all modifications made to the Plan through such date of execution.

ATTEST

PEPCO HOLDINGS, INC.

By  /s/ ELLEN S. ROGERS            
                  Secretary

By  /s/ D. R. WRAASE                        
              Chief Executive Officer

- 14 -

[image77.gif]